DETAILED ACTION
Applicant has amended claims 1, 3-8, 11-19, 23, 26, 31-33 in the field amendment on 3/5/2021.  Claims 1-26, 31-34 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26, 31-34 have been considered but are moot in new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-16, 18-21, 24-26, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Granstrom et al (or hereinafter “Gran”) (US 8924476) in view of Ransil et al (or hereinafter “Ransil”) (US 20070168336) and Vander Broek (or hereinafter “Vander”) (US 20150213631).
As to claim 1, 31, 33, Gran teaches a method comprising or a system comprising: a data store including computer-executable instructions; and one or more processors configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the system to (fig. 11, col. 21, lines 5-60 ) or non-transitory computer-readable media including computer-executable 
“receiving a query including criteria for identifying search results from a set of data comprising messages published to a publish-subscribe messaging system” as receiving a request or query including information, including the stream ID as criteria that can enable the partitions of the repository as criteria (fig. 4, col. 12, lines 60-67; col. 13, lines 1-5; col. 5, lines 50-67; col. 6, lines 1-20) for identifying search results from a set of data includes include video or data patterns or structures, such as digital video fingerprints, associated with digital media content or segments of a data stream from the plurality of partitions of the system 100 (col. 17, lines 10-67).  The segments as messages distributed to the repository 102 as a publish-subscribe messaging system (fig. 1. col. 11, lines 10-30); 
“defining,  a query processing scheme for obtaining and processing the set of data, the query processing scheme including a dynamic allocation of processors to process the messages to identify the search results” as defining a query processing structure (fig. 1) that includes client, component 116, 102, queue component 110, and queue management component 112  (col. 5, lines 30-67; col. 6, lines 1-25)  for obtaining and processing the set of data (col. 7, lines 15-67) and the query processing structure (fig. 1) includes allocation of partitions to process segments to identifying results (abstract, fig. 4, col. 12, lines 5-67).  Partitions are not processors. The allocation is not dynamic allocation;
“wherein defining the query processing scheme comprises: determining a number of messages queues on the publish-subscribe messaging system in which the messages are placed” as defining a query schema (fig. 3) includes determining a number of messages queues on adjusting a number of messages queues on the publish-subscribe messaging system in which the messages are placed (col. 5, lines 50-67; col. 6, lines 1-20; col. 11, lines 35-67);
“dynamically allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme, the individual processors   to repeatedly collect messages from their allocated individual queues over a plurality of time windows” as dynamically distributing queues of message queues to partitions of repository (col. 10, lines 1-20) e.g., the number of queues M can be adjusted (e.g., increased, decreased) based at least in part on (e.g., in response to) a change (e.g., increase, decrease) in the number of partitions N of the repository.  For example, a queue management component can modify the number of queues M of the queue component 300 in response to a change in the number of partitions N of the repository (col. 11, lines 54-60), re-delivery or redistributing data segments from queues to partitions over a  period of time such as time window, such as, for example, a day, a week, a month (abstract, col. 6, lines 59-67; col. 18, lines 20-67).  A day that includes 24 hours, a week that includes 7 days or a month that includes 30 days is represented as a plurality of time windows.  
The partitions of repository is associated with a request of the repository (fig. 10, col. 19, lines 4-40). The partitions are not processors and the request is not an intake phrase of the repository; and 
“at the end of each time window, cause the messages received during that time window to be processed by one or more processors associated with a processing phase of the query processing scheme” at over a specified period of time as the end of each time window, cause segments as messages received during the specified period of time to be redistributed by a processor (fig. 10, col. 19, lines 3-40; col. 8, lines 50-67).  The segments as messages are redistributed or distributed by at least one processor (col. 2, lines 5-20) associated with processing request of repository (fig. 10) or  processing data or query partitions of repository (col. 13, lines 15-40). 
In particularly, in fig. 10, at 1002, a request for re-delivery of data segments of a data stream(s) sent to the partition over a specified period of time can be received from a repository. The queueing system can receive the request for re-delivery of data segments to the partition over the specified period of time. 
    At 1004, one or more data segments associated with the specified period of time in relation to the partition can be identified.  The queueing system can perform a recovery-related operation to identify the one or more data segments that were sent (e.g., previously transmitted) to the partition during the specified period of time.
At 1006, the one or more data segments can be distributed (e.g., re-distributed) to the partition.  The queue component re-deliver the one or more data segments over the specified period of time to the partition of the repository (col. 19, lines 4-40).
In this case, the processing request of repository or the processing data of repository or query partitions of repository is represented as a processing phrase of the query processing scheme;
“and executing the query based on the query processing scheme” as executing the query based on the structure (figs. 1, 3-4, 7; col. 17, lines 10-35).
Gran does not explicitly teach the claimed limitations:
a dynamic allocation of processors; processors; intake phrase of the query processing scheme.
Vander teaches the claimed limitation:
 “allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme” as distributing streams of sources to indexers of servers executed by processors (fig. 2, paragraphs 41, 51, 53-54).  The indexers of servers executed by processors are associated with the forwarder or forwarders 101 of the data intake and query system 145 (fig. 2, paragraph 51).  The forwarder or forwarders of the data intake and query system 145 is represented as an intake phase of the query processing scheme. The streams of sources are not individual queues of the message queues.
Gran, Vander teach a method for distributing resources or sources to one or more nodes or devices.  These references are in the same field with application’s endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Vander’s teaching of distributing data stores or streams to indexers of servers executed by processors associated with the forwarder or forwarders 101 of the data intake and query system 145  to Gran’s system in order to quickly find events containing the keyword without having to examine again each individual event, thereby greatly accelerating keyword searches (paragraph 60), to provide search and data analysis functionality to a user in gaining a better understanding of the performance and security of an enterprise organization's information technology infrastructure (paragraph 32) and further to enable parallel 
Ransil teaches the claimed limitations:
processors; a dynamic allocation of processors; the query processing scheme including a dynamic allocation of processors to process the messages to identify the search results (as repartition allocation of partitions to storage nodes that include local query processors (paragraph 238) and the query processing structure (fig. 7) includes redistribution of partitions to process records to identify the results: paragraphs 269-270, 290-291, 357);
“dynamically allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme, the individual processors  to repeatedly collect messages” as repeatedly allocating partitions to storage nodes that includes local query processors associated with searchable data service system (fig. 7, paragraphs 238, 269-272, 290-291) that is not an intake phase of the query processing scheme;
Gran, Ransil teach a method for distributing resources or sources to one or more nodes or devices.  These references are in the same field with application’s endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ransil’s teaching of repartition allocation of partitions to storage nodes and the query processing structure includes redistribution of partitions to process records to identify the results to Gran’s system in order to  provide redundancy, reliability, and high availability of the searchable indexes without requiring any knowledge from a developer of a client application (Ransil: paragraph 12), to allow 

As to claim 2, Gran teach the claimed limitation “wherein each time window is a predetermined length of time” as  a time window is a day, a week or a month (abstract, col. 6, lines 55-67; col. 18, lines 20-67).

As to claim 3, Gran, Ransil, Vander teach the claimed limitation “wherein the processors are included within one or more worker node computing devices, and wherein allocating the individual queues to the individual processors comprises allocating the individual queues to individual execution environments on the one or more worker node computing devices implemented by the individual processors” as processors are included within one or more nodes (Ransil: paragraph 238, fig. 7; Vander: paragraphs 51, 53-54),  wherein allocating the individual queues to the local storage processors comprises allocating the individual queues to execution environments on the one or more storage nodes implemented by the local storage processors (Gran: fig. 11, col. 20, lines 40-67; Ransil: fig. 7, paragraphs 238, 358, 362).

As to claim 4, Gran, Ransil and Vander teach the claimed limitation “wherein the  processors are included within one or more worker node computing devices, and 

As to claim 5, Gran, Ransil and Vander teach the claimed limitation “wherein a number of the processors is equal to a number of the message queues, and wherein dynamically allocating individual queues to individual processors comprises allocating a single queue to each processor” as a number of the partitions is equal to a number of the queues, and wherein dynamically allocating individual queues to individual partitions comprises allocating a queue to each partition (Gran: col. 11, lines 35-67) and dynamically allocating individual queues to individual processors comprises allocating a single queue to each processor (Ransil: fig. 7, paragraphs 238, 358, 362; Vander: fig. 2, paragraphs 41, 51, 53-54).

As to claim 6, Gran, Ransil and Vander teach the claimed limitation “wherein a number of the processors is less than a number of the message queues, and wherein dynamically allocating individual queues to individual processors comprises allocating multiple queues to each of the processors” as  a number of the partitions is less than a number of the queues, and wherein dynamically allocating individual queues to 

As to claim 7, Gran, Ransil and Vander teach the claimed limitation, wherein at least two of the processors are implemented within a common worker node computing device” as two partition are executed within a device (Gran: fig. 1, col. 5, lines 50-67; col. 6, lines 1-40) and processors (Ransil: fig. 7, paragraphs 238, 358, 362; Vander: fig. 2, paragraphs 41, 51, 53-54).

 As to claim 8, Gran, Ransil and Vander teach the claimed limitation “wherein each of the processors is implemented within a different worker node computing device”  as each of the partitions is implemented within a different devices (Gran: fig. 1, col. 5, lines 50-67; col. 6, lines 1-40) and processors (Ransil: fig. 7, paragraphs 238, 358, 362; Vander: fig. 2, paragraphs 41, 51, 53-54).

As to claim 9, Gran, Ransil and Vander teach the claimed limitation “wherein the set of data corresponds to a topic of the publish-subscribe messaging system” as events corresponds to a field of the publish-subscribe messaging system (Vander: abstract, paragraphs 5-6; Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25; Ransil: fig. 7, paragraphs 358, 362; 269-270).  



As to claim 11, Gran, Ransil and Vander teach the claimed limitation “wherein the set of data corresponds to a topic of the publish-subscribe messaging system, wherein determining the number of messages queues on the publish-subscribe messaging system in which the messages are placed comprises querying the publish-subscribe messaging system for identifying information of one or more message queues corresponding to the topic, and wherein querying the publish-subscribe messaging system for identifying information of the one or more message queues corresponding to the topic comprises instructing a processor of the processors to query the publish-subscribe messaging system for the identifying information” as set of data corresponds to a query of the publish-subscribe messaging system, wherein determining the number 

As to claim 14, Gran, Ransil and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, and wherein defining the query processing scheme further comprises dynamically allocating a second set of processors as associated with the processing phase by parsing messages collected by the processors of the first set of processors to identify information responsive to the query” as the partitions correspond to a first set of partitions, and wherein defining the query processing scheme further comprises dynamically allocating a second set of partitions as processing partitions by parsing messages collected by the partitions of the first set of partitions to identify information responsive to the query (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25), processors of storage nodes (Ransil: fig. 7, paragraph 238) and distributing data stores or streams to indexers of servers executed by processors an intake phase of the query processing scheme (Vander: fig. 2, paragraph 51).

As to claim 15, Gran, Ransil and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises dynamically allocating a second set of processors as associated with the processing phase by parsing messages collected by the processors of the first set of partitions to identify information responsive to the query, and wherein the second set of processors includes at least one  processor of the first set of processors” as partitions correspond to a first set of partitions, wherein defining the query processing scheme further comprises dynamically allocating a second set of partitions as processing partitions by parsing messages collected by the partitions of the first set of partitions to identify information responsive to the query, and wherein the second set of partitions includes at least one partition of the first set of partitions (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25), processors of storage nodes (Ransil: fig. 7, paragraph 238) and distributing data stores or streams to indexers of servers executed by processors (Vander: fig. 2, paragraphs 41, 51, 53-54).  The indexes are associated with the forwarder or forwarders 101 of the data intake and query system 145 that is represented as an intake phase of the query processing scheme (Vander: fig. 2, paragraph 51).

an intake phase of the query processing scheme (Vander: fig. 2, paragraph 51).

As to claim 17, Gran, Ransil and Vander teach the claimed limitation “  wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises dynamically allocating a second set of processors to parse the messages collected in the individual queues during each time window to identify the search results, wherein the second set of processors includes at least one 

As to claim 18, Gran, Ransil and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises: dynamically allocating a second set of processors to parse the collected messages to identify one or more results; and dynamically allocating a third set of processors to aggregate the one or more results into an aggregate resul.” as  the partitions correspond to a first set of partitions, wherein defining the query processing scheme further comprises: dynamically allocating a second set of partitions to parse the collected messages to identify one or more results; and dynamically allocating a third set of partitions to aggregate the one or more results 

As to claim 19, Gran, Ransil and Vander teach the claimed limitation wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises: dynamically allocating a second set of processors to parse the collected messages to identify one or more results; and dynamically allocating a third set of processors to aggregate the one or more results into an aggregate result, wherein the third set of processors is selected according to a grouping criteria of the query” as dynamically allocating a second set of partitions to parse the messages to identify one or more results; and dynamically allocating a third set of partitions to aggregate the one or more results into an aggregate result, wherein the third set of partitions is selected according to a grouping criteria of the query (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25) and processors of storage nodes (Ransil: fig. 7, paragraph 238; Vander: fig. 2, paragraphs 41, 51, 53-54).

As to claims 20-21, Gran, Ransil and Vander teach the claimed limitation “  further comprising identifying, from the criteria, that the query is directed to data on the publish-subscribe messaging system based at least in part on the criteria of the query” as  identifying, from the criteria, that the query is directed to data on the publish-subscribe messaging system based at least in part on the criteria of the query (Gran: 

As to claim 24, Gran, Ransil and Vander teach the claimed limitation, wherein “the messages are associated with a topic on the publish-subscribe messaging system, wherein the method further comprising transmitting the search to the publish-subscribe messaging system as messages for a second topic”  as events are associated with field on the system and transmitting the search results as events to the system for a field (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25; Ransil: fig. 7) and events corresponds to a field of the publish-subscribe messaging system (Vander: abstract, paragraphs 5-6).

As to claim 25, Gran and Vander teach the claimed limitation, wherein the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages” as the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages (Vander: fig. 2, paragraphs 51-54, 75-76).  

As to claim 26, Gran and Vander teach the claimed limitation” wherein the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages, and wherein the indexers place indexed data generated from the messages within a common storage also accessible to the processors” as  the publish-subscribe messaging system queues the messages for .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gran in view of Vander and Ransil and further in view of Cho et al (or hereinafter “Cho”) (US 20170262551).
As to claim 12, Gran does not explicitly teach the claimed limitation, wherein defining the query processing scheme further comprises: transmitting a request for a number of processors used to execute the query to a workload advisor computing device; -3-Application No.: 15/665339 Filing Date:July 31, 2017 receiving a response from the workload advisor computing define indicating a permitted number of processors to be used to execute the query; and identifying the processors based at least partly on the permitted number of processors.  Cho teaches in response to a request, the load balancer selects a number of nodes that includes number of partitions for executing a query  (paragraphs 44, 105-107) and identifying partitions based on the number partitions (paragraphs 49-50).  Ransil teaches processors of storage nodes (fig. 7, paragraph 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ransil’s teaching and Cho’s teaching to Gran’s system in order to ensure that the user is allowed to access each document such that the partial results and combined results only include documents that the user is allowed to access and to reduce the number of partitions involved in processing on each storage node involved in the fan-out. 

As to claim 13, Gran does not explicitly teach the claimed limitation wherein defining the query processing scheme further comprises: transmitting a request for a number of processors used to execute the query to a workload advisor computing device; receiving a response from the workload advisor computing define indicating a permitted number of processors to be used to execute the query; and identifying the processors based on at least partly the permitted number of processors, wherein the processors are further identified based on information indicating individual worker node computing devices that implement individual processors of the processors.  Cho teaches in response to a request, the load balancer selects a number of nodes that includes number of partitions for executing a query  (paragraphs 44, 105-107) and identifying partitions based on the number partitions (paragraphs 49-50).  Ransil teaches processors of storage nodes (fig. 7, paragraph 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ransil’s teaching and Cho’s teaching to Gran’s system in order to ensure that the user is allowed to access each document such that the partial results and combined results only include documents that the user is allowed to access and to reduce the number of partitions involved in processing on each storage node involved in the fan-out. 

Claims 22-23, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gran in view of Vander and Ransil and further in view of  Liu et al (or hereinafter “Liu”) (US 20130246608).


As to claim 23, Gran, Vander and Ransil teach the claimed limitation comprising transmitting search results generated from a collection of messages to a data destination and, subsequent to transmitting the search results search results generated from the collection of messages” as transmitting search results generated from a collection of queries to the destination (Vander: paragraphs 46, 62-63;Ransil: paragraphs 513-514; Gran: abstract ).  Gran does not explicitly teach the claimed limitation: transmitting an acknowledgement of each message within the collection of messages to the publish-subscribe messaging system, wherein transmitting the acknowledgement of each message within the -5-Application No.: 15/665339 Filing Date:July 31, 2017 collection of messages to the publish-subscribe messaging system comprises instructing processors that collected each message within the collection of messages to transmit acknowledgements for each message to the publish-subscribe messaging system.  Ransil teaches processors of storage nodes (paragraph 238).  Boolean indicating whether the message was initially propagated to the minimum number of group members.  The system may continue to attempt to communicate the message, even if false is returned. A value that may be later given to gsync to see if the message has been acknowledged by all group members (paragraphs 513-514). Liu teaches   FIG. 6 the coordinator node receives 600 a notification from a site node.  For example, the notification is sent by a site during step 

As to claims 32, 34, Gran, Vander and Ransil teach the claimed limitation wherein execution of the computer-executable instructions causes the computing system to transmit search results generated from a collection of messages to a data destination and, subsequent to transmitting the search results search results generated from the collection of messages” as transmitting search results generated from a collection of queries to the destination (Ransil: fig. 7-8, paragraphs 59, 60,  Gran: abstract ).  Gran does not explicitly teach the claimed limitation:  transmit an acknowledgement of each message within the collection of messages to the publish-subscribe messaging system. Ransil teaches boolean indicating whether the message was initially propagated to the minimum number of group members.  The system may .







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baum et al (US 8112425)







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169